Citation Nr: 1621111	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  07-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for nummular eczema. 

2. Entitlement to a disability rating in excess of 20 percent for lateral instability of the right knee. 

3. Entitlement to a disability rating in excess of 20 percent for lateral instability of the left knee. 

4. Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

5. Entitlement to a disability rating in excess of 10 percent for left knee arthritis. 

6. Entitlement to a disability rating in excess of 10 percent for Bell's palsy. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

8. Entitlement to service connection for bilateral hammer toe, also claimed as a foot callous.

9. Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed as abdominal pain.

10. Entitlement to service connection for hypertension.

11. Whether new and material evidence has been received to reopen a claim for service connection for left ankle arthritis. 

12. Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

13. Whether new and material evidence has been received to reopen a claim for service connection for asthma.

14. Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

15. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to October 1972, April 1980 to April 1983, and April 1987 to June 1989, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005, September 2006, June 2013, and March 2015 rating decisions of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board hearing in December 2011 on the issues of service connection for an acquired psychiatric condition and increased rating claims for left and right knee arthritis and right and left knee laxity.  A copy of the transcript has been associated with the Veteran's electronic claims file.  

In a July 2015 rating decision, the Veteran was deemed competent for the purpose of receiving direct payment of VA disability compensation, an issue that had also been on appeal.  As this is a complete resolution of the issue, there is no longer a case or controversy on this issue, and therefore the Board does not have jurisdiction over it.

Issues numbered 1, 6, 11, 12, and 15 of the preceding pages were placed in appellate status in 2014; the Veteran requested a Board hearing on those issues.  See May 2014 statements of the case and May 2014 VA Form 9; see also November 2014 and December 2014 supplemental statements of the case.  Issues numbered 8, 9, 10, 13, and 14 were appealed to the Board in May 2016 and the Veteran has requested a Board videoconference hearing on these issues as well. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing in December 2011 before a Veterans Law Judge (VLJ). The VLJ who conducted the hearing is unavailable to participate in any decision made on the appeal that was the subject of that hearing (issues numbered 2 through 5 and issue numbered 7 on title pages of this decision) and the appeal will be reassigned to another VLJ for a decision.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran was given the opportunity to request another Board hearing (see February 2016 Board letter to Veteran), and in March 2016, the Veteran requested a new videoconference hearing before a new VLJ.

As noted in the Introduction, additional issues have been placed in appellate status since the Board's April 2012 remand.  The Veteran has requested a Board hearing on those issues as well.  The issues have all been merged into the current claim, and are remanded in conjunction in order to afford the Veteran a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




